Citation Nr: 0911383	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-03 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
meralgia paresthetica of the right lower extremity.  

2.  Entitlement to service connection for claimed meralgia 
paresthetica of the right lower extremity.  

3.  Entitlement to service connection for claimed 
hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to October 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO rating decision.  

In a December 2008 rating decision, the RO granted service 
connection for diabetes mellitus and assigned a 10 percent 
evaluation effective in October 2003.  Since the Veteran has 
not filed a Notice of Disagreement (NOD) on that issue, it is 
not presently before the Board.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (if a service connection claim is 
granted during the pendency of an appeal, a Veteran must file 
a second NOD to initiate appellate review of the compensation 
level assigned to the disability.).  

The Veteran participated in an informal conference with the 
RO's Decision Review Officer (DRO) in November 2004.  The 
Veteran also testified at a hearing before the RO's DRO in 
September 2006.  

The issue of service connection for meralgia paresthetica of 
the right lower extremity is addressed in the REMAND portion 
of this document and is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The RO denied the Veteran's original claim of service 
connection for meralgia paresthetica of the right lower 
extremity in a May 2001 rating decision; the Veteran did not 
enter a timely NOD.  

3.  The evidence received since the May 2001 rating decision 
is neither cumulative nor redundant of evidence of record at 
the time of the prior denial, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

4.  The currently demonstrated hypertension is shown as 
likely as not to have had its clinical onset during the 
Veteran's period of active service.  



CONCLUSIONS OF LAW

1.  Since evidence received since May 2001 is new and 
material, the claim of service connection for meralgia 
paresthetica of the right lower extremity is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by hypertension is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Specific to requests to reopen, a veteran must be notified of 
both the reopening criteria and the criteria for establishing 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO sent the Veteran a letter in December 2003 that 
satisfies this requirements.  In any event, as the Board's 
decision below reopens the claim for adjudication on the 
merits, there is no prejudice to the Veteran under Kent.  

Considering the record in light of the above criteria, and in 
view of fully favorable action taken hereinbelow, the Board 
finds that all notification and development action needed to 
render a fair decision on the issues herein decided has been 
accomplished.  



II.  Analysis

A.  New and Material Evidence

Previously, the RO denied service connection on the merits in 
a May 2001 rating decision, based on the RO's determination 
that the meralgia paresthetica of the right thigh was not 
incurred in service.  The Veteran was advised of the denial 
in May 2001, but did not file a Notice of Disagreement (NOD).   

Since the Veteran did not appeal the May 2001 RO rating 
decision, it became final as to the evidence then of record, 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran filed the instant petition to reopen his claim of 
service connection for meralgia paresthetica of the right 
thigh in October 2003.  

Regarding petitions to reopen filed on or after August 29, 
2001, such as in the present appeal, Title 38, Code of 
Federal Regulations, Section 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  

This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge, 155 F.3d at 
1363.  

The evidence associated with the claims file since the May 
2001 rating decision includes VA medical center (VAMC) 
treatment records, private treatment records, and the 
Veteran's testimony during a September 2006 hearing.  

The Board finds that these items are "new" evidence because 
they were not before the adjudicator in May 2001.  The Board 
also finds that the new evidence is "material" because it 
directly addresses the reason the claim was denied in May 
2001.  

The Board accordingly finds that new and material evidence 
has been received to reopen the claim for service connection 
for meralgia paresthetica of the right lower extremity.  


B. Entitlement to Service Connection for Hypertension

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
including hypertension, when a chronic disease manifests 
itself in service, or within the applicable presumptive 
period under 38 C.F.R. § 3.307, and the Veteran currently has 
the same condition.  38 C.F.R. § 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

The Veteran asserts that his blood pressure problems started 
during later part of his active service after started taking 
medication for service-connected panhypopituitarism.  

The Veteran's service treatment record (STR) includes 
numerous blood pressure readings.  His entrance physical 
examination recorded that his blood pressure was 110/70.  
Other blood pressure readings during service include a 
reading of 116/70 in February 1985; 150/90 in March 1985; 
136/87 in April 1987; 116/80 in November 1987; 100/60 in 
January 1988; 100/70 in February 1988; 110/80 and 100/74 in 
June 1988; 120/80 and 118/90 in August 31, 1988; 150/80 in 
December 1988; and 140/86 in March 1989.  

Following his discharge, in December 1989, the Veteran 
underwent a VA examination.  The Veteran's blood pressure at 
the time of examination was 120/80.  The veteran was noted to 
be on replacement therapy with hydrocortisone, synthyroid and 
testosterone for panhypopituitarism.  

Other blood pressure readings following the Veteran's 
discharge include a reading of 136/82 during an unrelated 
July 2000 VA examination.  An April 2001 VA treatment note 
reported a diagnosis of borderline blood pressure (BP).  In a 
February 2002 VA treatment note, a reading of 156/93 was 
provided.  

The record also includes a January 2003 treatment note from 
the Veteran's private (non-VA) physician, Dr. GF.  In the 
letter, Dr. GF noted that the Veteran's blood pressure at the 
time was elevated on three readings.  In a follow-up 
treatment note three days later, Dr. GF confirmed a diagnosis 
of hypertension.  The VA treatment records also establish 
that the Veteran is currently diagnosed with hypertension.  

The Veteran underwent a VA hypertension examination in 
December 2006.  After reviewing the relevant medical history 
documented in the claims file, the examiner noted that the 
Veteran's history included a diagnosis of hypertension in 
2003, at which time he was asymptomatic.  

The examiner also performed a thorough clinical examination.  
He noted three blood pressure readings and the results of an 
EKG and chest X-ray study.  The examiner then indicated that 
he had thoroughly reviewed the claims file and found that the 
Veteran had sporadic elevated blood pressure readings on four 
different occasions during service.  

On the other hand, the Veteran had many more blood pressure 
readings that were well within a normal range.  Therefore, 
the examiner determined, it would be pure speculation to 
determine that the Veteran's sporadic elevated blood pressure 
readings were early manifestations of his currently diagnosed 
hypertension from 2003.  

The December 2006 VA examiner's medical opinion is a medical 
conclusion that the Board cannot ignore or disregard.  Willis 
v. Derwinski, 1 Vet. App. 66 (1991).  The Board, however, is 
not obligated to accept a physician's opinion.  See Hayes, 5 
Vet. App. at 69.  The Board's duty is to assess the 
credibility and probative value of medical evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  

The probative weight of medical evidence is based on a 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).

Upon review, the Board assigns little probative value to the 
December 2006 VA examiner's opinion.  First, the examiner did 
not fully address the significance of the elevated blood 
pressure readings during service.  He simply characterized 
them a being sporadic, but did not cite any specific 
readings.  Miller v. West, 11 Vet. App. 345, 348 (1998) (a 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record).  Second, the examiner did address the relevant 
post-service history prior to 2003.  

The VA examiner also did not account for the Veteran's 
assertions of having elevated blood pressure in service after 
he began treatment for the service-connected 
panhypopituitarism.  The Veteran, as a layperson, is 
competent to report on the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

Accordingly, his lay statements to this extent constitute 
competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation).

Given the recorded elevated readings during the last four 
years of his service, the Board finds the evidence to be in a 
state of relative equipoise in showing that the Veteran's 
hypertension was as likely as were due to manifestations that 
had their clinical onset during service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.    Accordingly, by extending the 
benefit of the doubt to the Veteran, service connection for 
the hypertension is warranted.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for meralgia paresthetica of the 
right lower extremity, the appeal to this extent is allowed 
subject to further action as discussed hereinbelow.  

Service connection for hypertension is granted.  


REMAND

After a careful review of the record, the Board finds that 
the Veteran's reopened claim of service connection for 
meralgia paresthetica of the right lower extremity must be 
remanded for further action.  

The Veteran has asserted that he has experienced numbness in 
his right leg since a lumbar puncture in 1988.  Immediately 
upon discharge in 1989, the Veteran filed a claim of service 
connection for numbness in the right thigh.  

In July 2000, the Veteran underwent a VA neurology 
examination.  The examiner did not have the claims file for 
review, but performed a physical examination and provided a 
diagnosis of meralgia paresthetica of the right lower 
extremity.  He did not provide an opinion as to the likely 
etiology of the disorder.  

The record also includes a VAMC rheumatology treatment note 
from February 2006, which documented that the Veteran 
reported having numbness in the right lateral thigh since 
1988.  

According to the Veteran, he underwent a lumbar puncture at 
that time.  The physician diagnosed sensory deficits that 
were consistent with known mild chronic right L5 
radiculopathy and right superficial peroneal neuropathy.  The 
Veteran asked the physician if the L4-5 lesion seen on MRI 
was related to his1988 lumbar tap.  The physician explained 
that he could not make that judgment without more 
documentation of the circumstances of the taps.  

The Veteran underwent a VA electromyograph (EMG) in July 
2005.  The examination report noted the Veteran's history to 
include complaints of deep and tingling in the right leg and 
numbness in the L5 nerve root distribution.  The examining 
physician found that the electrodiagnostic examination was 
abnormal.  In addition, there was evidence of a mild subacute 
right L5 radiculopathy with ongoing axonal loss and right 
superficial peroneal sensory response revealing a mildly 
delayed peak latency, which, according to the physician, is 
consistent with a very mild neuropathy involving the nerve.  

Similarly, a February 2006 orthopedic treatment record noted 
the Veteran's complaints of paresthesias to the lateral 
aspect of his right leg.  On physical examination, 
paresthesias to light touch was found over the lateral aspect 
of the right leg in an L5 distribution.  The assessment was 
fibromyalgia and right leg radiculopathy documented on EMG.  

In light of this record, the Board finds that remand for a 
definitive VA examination is necessary to determine the 
etiology of the diagnosed meralgia paresthetica.  
Accordingly, the RO should arrange for the Veteran to undergo 
a VA examination at an appropriate VA medical facility.  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the Veteran 
and death of an immediate family member.  Id.  

If the Veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

Prior to arranging for the Veteran to undergo VA examination, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to his present 
claim.  

The RO's notice letter to the Veteran should explain that he 
has a full one-year period to respond.  The RO should also 
request that the Veteran furnish all evidence in his 
possession, and ensure that its letter meets the notice 
requirements of Dingess/Hartman, 19 Vet App 473 (2006), as 
regards the five elements of a claim for service connection, 
as appropriate.  

After providing the appropriate notice(s), the RO should 
attempt to obtain any additional evidence for which the 
Veteran provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claims remaining on appeal.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to send the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
remanded claim.  The RO should also 
invite the Veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO should ensure that its notice to 
the Veteran meets the requirements of 
Dingess/Hartman, cited above, with 
respect to the five elements of a claim 
for service connection, as appropriate.  
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist the Veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2008).  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the Veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

Whether or not the Veteran responds, the 
RO should obtain all VA treatment records 
not already associated with the claims 
file.  

3.  After all records and responses 
received have been associated with the 
claims file or the time period for the 
Veteran's response has expired, the RO 
should arrange for the Veteran to undergo 
appropriate VA examination(s) to 
determine the nature and likely etiology 
of the claimed meralgia paresthetica of 
the right lower extremity.  

The entire claims file must be made 
available to the examiner(s) designated 
to examine the Veteran, and the 
examination report(s) should include 
discussion of the Veteran's entire 
documented medical history and 
assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on the examination results, the 
examiner(s) should specifically indicate 
whether the Veteran has meralgia 
paresthetica of the right lower extremity 
that is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) had its clinical onset during 
service, is the result of an in-service 
event, or is otherwise consistent with the 
Veteran's complaints of numbness following 
an in-service lumbar tap.  

The examiner(s) should provide a clinical 
rationale for his or her opinion(s), and 
should identify and discuss the relevant 
medical evidence, including all pertinent 
private and VA records, and lay evidence 
of record.  If the examiner cannot provide 
such an opinion without resorting to 
speculation he or she should so indicate.  
 
The examiner(s) should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report(s).  

4.  If the Veteran fails to report to the 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy of any notice(s) of the date and 
time of the examination(s) sent to the 
Veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim of service 
connection for meralgia paresthetica of 
the right lower extremity in light of all 
pertinent evidence and legal authority and 
addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


